Exhibit 10.62

June 10, 2009

Mr. Jon Rubinstein

c/o Palm, Inc.

950 West Maude Avenue

Sunnyvale, California 94085

Dear Jon:

On behalf of the Board of Directors of Palm, Inc. (“Palm” or the “Company”), I
am pleased to offer you the position of President and Chief Executive Officer of
Palm, effective June 12, 2009 (the “Effective Date”). Following the Effective
Date, you will continue to serve as Chairman of Palm’s Board of Directors
(“Board”). The terms of your appointment as President and Chief Executive
Officer, and your continued service as Chairman of Palm’s Board, are set forth
below:

Chairman, President and Chief Executive Officer.

As Palm’s President and Chief Executive Officer (“CEO”), you will be the most
senior officer of the Company and will render such business and professional
services in the performance of your duties as are customary to such offices and
positions in a Delaware corporation and consistent with Palm’s Certificate of
Incorporation and Bylaws, including general supervision, direction, and control
of the business and officers of Palm, subject in every case to the direction and
control of the Board and its committees. All other executive officers and
employees of Palm and its subsidiaries will report directly to you or through
such personnel as you shall designate. You, in turn, shall report directly and
solely to the Board. You agree to serve without additional remuneration in an
executive or director capacity for one or more direct or indirect subsidiaries
of Palm as the Board may from time to time request.

Following the Effective Date, you will continue to serve as a member and as
Chairman of Palm’s Board. As Palm’s Chairman of the Board, you will carry out
the responsibilities assigned to the Company’s Chairman in its Certificate of
Incorporation, Bylaws and Corporate Governance Guidelines as they may be
modified from time to time by the Board or its committees. Consistent with best
practices, the Company’s lead independent director will perform any duties you
may not be able to perform as an employee Chairman, such as chairing separate
meetings of the independent directors.

Hereafter, at each meeting of the Company’s stockholders for which your
designated class stands for election and for so long as you are the Company’s
President and CEO, the Board or its designee will nominate you to serve as a
member of the Board and, subject to any required shareholder approval, you shall
serve as a member of the Board



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 2 of 9

 

for each period for which you are so nominated and elected. Upon the termination
of your employment for any reason, and unless otherwise requested by the Board,
you will be deemed to have voluntarily resigned from the Board (and all other
positions held at the Company and its affiliates) without any further action
required by you or the Board. At the Board’s request, you will execute any
documents necessary to reflect your resignation.

Obligations.

As President and CEO, you shall devote your full business efforts and time to
Palm and will use good faith efforts to discharge your obligations to the best
of your abilities and in accordance with each of the Company’s Certificate of
Incorporation, Bylaws, Corporate Governance Guidelines, Employee Agreement (as
defined below), U.S. Handbook (Employee Standards and Guidelines) and Worldwide
Code of Business Conduct and Ethics. For so long as you serve as Palm’s
President and CEO, you agree not to actively engage in any other employment,
occupation, or consulting activity for any direct or indirect remuneration
without the prior approval of the Board (which approval will not be unreasonably
withheld); provided, however, that you may, without the approval of the Board,
serve in any capacity with any civic, educational, or charitable organization,
provided such service does not interfere with your obligations to the
Company. You agree not to accept a position on any other board of directors of a
for-profit entity unless approved in advance by the Board.

You hereby affirm that you are not now a party to any contract, understanding,
agreement or policy, written or otherwise, which would be breached by your
appointment as President and CEO of Palm. You further represent that you have
disclosed to the Company in writing all threatened, pending, or actual claims
brought against you by any previous employer from and after June 2, 2007, that
are unresolved and outstanding as of the date of this letter.

Compensation.

Salary. As of the Effective Date, your base salary per annum will be increased
from the current $600,000 to $850,000, payable periodically in accordance with
the Company’s payroll policies and procedures then in effect. Your salary will
be subject to annual review for increase by the Compensation Committee of the
Board, or any successor thereto (the “Committee”). Any such increase shall be
made in the sole discretion of the Committee. Your annual salary of $850,000, as
it may be increased from time to time by the Committee pursuant hereto, shall be
referred to hereinafter as your “Base Salary.”



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 3 of 9

 

Annual Performance Bonus. Your target annual performance bonus will be 100% of
Base Salary. The actual amount payable to you as an annual performance bonus
will be dependent upon the achievement of annual performance objectives
established in the discretion of the Board or the Committee. Accordingly,
depending on whether such objectives are under- or over-achieved, the actual
amount payable to you as an annual performance bonus may be less than, greater
than or equal to the target specified above. Subject to your continued
employment with the Company through the date on which such bonuses are paid, any
bonus payable pursuant to this paragraph shall be paid at the same time as
bonuses are payable to other executive officers of the Company and in accordance
with the provisions of the bonus plan generally applicable to the Company’s
executive officers as the same may be in effect from time to time.

Long-Term Incentive Awards.

Stock Options. Subject to the Board’s approval, the Committee will grant you an
option to purchase 430,000 shares of Company common stock (“Option”) at an
exercise price equal to the closing price of Palm’s common stock on July 6, 2009
(the “Grant Date”) or, if the stock market is closed on that date, the closing
price of Palm’s common stock on the last trading day prior to that date. The
option will be subject to the terms and conditions set forth in Palm’s standard
stock option agreement and shall vest as to 1/48th of the shares subject to the
Option monthly so that all of the shares subject to the Option shall be fully
vested and exercisable four (4) years from the Grant Date, subject to your
continued service with the Company on the relevant vesting dates. The governing
stock option agreement will provide that you shall have up to twelve (12) months
following the date you cease (for any reason) to be an Employee, Director or
Consultant of the Company (as defined under the 1999 Stock Plan) within which to
exercise the Option. The governing stock option agreement will further provide
that if the exercise of your Option following your termination of service with
the Company would be prohibited at any time solely because the issuance of
shares of Company common stock would violate the registration requirements under
the Securities Act of 1933, then your Option shall terminate on the earlier of
the expiration of the term of the Option or the expiration of a period of twelve
(12) months after the termination of your service during which the exercise of
the Option would not be in violation of such registration requirements.

Performance Shares. On the Grant Date and subject to the Board’s approval, the
Committee will grant you the right to purchase 215,000 Palm performance shares
(also known as “restricted stock units”) at a purchase price of $.001 per share,
subject to the terms and conditions set forth in Palm’s standard performance
share agreement. Contingent on your continued service with Palm on each vesting
date, the performance shares will vest in 25% increments on each of the first
four anniversaries of the Grant Date.



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 4 of 9

 

Restricted Stock. On the Grant Date and subject to the Board’s approval, the
Compensation Committee will grant you the right to purchase 215,000 shares of
restricted Company stock at a price of $.001 per share, subject to the terms and
conditions set forth in Palm’s standard restricted stock agreement. Contingent
on your continued service with Palm on each vesting date, the restricted stock
will vest, and the Company’s right of repurchase will lapse, in 25% increments
on each of the first four anniversaries of the Grant Date.

Future Equity Awards. Subject to the terms of this Agreement, you shall be
entitled to participate in any stock option, performance share, performance unit
or other equity based long-term incentive compensation plan, program or
arrangement generally made available to executive officers of the Company, on
substantially the same terms and conditions as generally apply to such other
officers, except that the size of the awards made to you shall reflect your
position with the Company, the Committee’s evaluation of your performance and
competitive compensation practices. The governing stock option agreement for any
stock option granted to you hereunder will provide that you shall have up to
twelve (12) months following the date you cease (for any reason) to be an
Employee, Director or Consultant of the Company (as defined under the 1999 Stock
Plan or the employee stock plan then in effect) within which to exercise such
options. Such governing stock option agreements will further provide that if the
exercise of your option following your termination of service with the Company
would be prohibited at any time solely because the issuance of shares of Company
common stock would violate the registration requirements under the Securities
Act of 1933, then your Option shall terminate on the earlier of the expiration
of the term of the Option or the expiration of a period of twelve (12) months
after the termination of your service during which the exercise of the Option
would not be in violation of such registration requirements.

Benefits and Expenses.

Employee Benefits. During your employment, you will be eligible to participate
in the employee benefit plans currently and hereafter maintained by the Company
of general applicability to other executive officers of the Company, including,
without limitation, the Company’s group medical, dental, vision, disability,
life insurance, flexible-spending account, 401(k) and employee stock purchase
plans and vacation policies. The Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.

Severance Benefits. In the event your employment is terminated involuntarily
without Cause (as defined in your Management Retention Agreement and Severance
Agreement) or by you pursuant to a Voluntary Termination for Good Reason (as
defined in your Management Retention Agreement and Severance Agreement), whether
in connection with or in the absence of a Change of Control (as defined in your



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 5 of 9

 

Management Retention Agreement), you will be entitled to severance benefits on
the terms and subject to the conditions set forth, as applicable, in the
Management Retention Agreement and the Severance Agreement between you and Palm,
both of which were executed by you on June 2, 2007 (hereinafter, respectively,
the “Severance Agreement” and the “Management Agreement”). The Severance
Agreement is hereby amended to delete Section 4(c)(vii) in its entirety.
Likewise, the Management Agreement is hereby amended to delete Section 5(f)(vii)
in its entirety. In addition, any reference in either the Severance Agreement or
the Management Agreement to the term “Offer Letter” shall be deemed a reference
to this letter and not to the offer letter between you and the Company dated
June 1, 2007, and executed by you on June 2, 2007.

Business Expenses. The Company will pay or reimburse you for reasonable travel,
entertainment and other expenses incurred by you in the furtherance of or in
connection with the performance of your duties hereunder in accordance with the
Company’s expense reimbursement policies as in effect from time to time.

Indemnification.

Subject to applicable law, the Company will continue to provide you
indemnification to the maximum extent permitted by Palm’s Certificate of
Incorporation and Bylaws, in addition to coverage under any directors and
officers insurance policies maintained by the Company, with such indemnification
to be on terms determined by the Board or any of its committees, but in no case
less favorable than those provided to any other officer or director of the
Company.

Confidential Information.

You hereby acknowledge that you remain subject to the Palm Employee Agreement
executed by you on June 2, 2007 (the “Employee Agreement”), which among other
things governs your treatment of the Company’s confidential information.

Noncompetition.

You agree that, as long as you are employed by Palm pursuant to this letter
agreement, you will not engage in, or have any direct or indirect interest in
any person, firm, corporation or business (whether as an employee, officer,
director, agent, security holder, creditor, consultant, partner or otherwise)
that designs or manufactures Competitive Product or causes the design or
manufacture by third parties of Competitive Product. Notwithstanding the
preceding sentence, you may own (a) not more than 1% of the securities of any
company whose securities are publicly traded, and (b) the securities of any
company presently owned by you and disclosed in writing to Palm and approved by
Palm prior to the execution of this letter agreement. For purposes of this
paragraph,



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 6 of 9

 

Competitive Product shall mean one or more products that compete with the
products designed, developed, manufactured or sold by the Company during the
term of your employment, including products that have been on the Company’s
roadmap within the two (2) years preceding the date hereof and products that are
placed on the roadmap during the term of your employment, whether or not
ultimately designed, developed, manufactured or sold by the Company.

At-Will Employment.

This agreement is for employment of an unspecific period of time and constitutes
a continuing “employment at will” relationship that may be terminated at any
time by you or Palm, with or without notice, for any or no reason, with or
without good cause or for any or no cause, at either party’s option. Your
signature at the end of this letter agreement confirms that no promises or
agreements that are contrary to our at-will relationship have been made to you
during any of your discussions with Palm, and that this letter agreement
contains our complete agreement regarding the terms and conditions of your
employment. This “at-will” relationship may not be altered except as agreed by
you and the Board in writing. Neither your job performance nor promotions,
commendations, bonuses or the like will give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
your employment with the Company.

Arbitration.

You hereby acknowledge that any dispute or controversy arising out of, relating
to, or in connection with this letter, or the interpretation, validity,
construction, performance, breach, or termination thereof, including any dispute
or controversy relating to your service with the Company or the termination of
your service with the Company hereunder, is subject to final and binding
arbitration pursuant to Section 11 of the Severance Agreement, which is the
sole, exclusive and final remedy for any dispute or controversy between you and
the Company. Nothing in this letter agreement shall prejudice either party’s
ability to pursue provisional remedies under California Code of Civil Procedure
§1281.8.

Miscellaneous.

Assignment. Neither this letter agreement nor the rights or obligations
hereunder may be assigned by either party, except that Palm may assign its
rights and obligations to a successor. For purposes of this letter agreement,
“successor” means any person, firm, corporation or other business entity that at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of the Company. None
of your rights to receive any form of compensation payable



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 7 of 9

 

pursuant to this letter agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of your right to compensation or
other benefits will be null and void.

Successors. This Agreement will be binding upon and inure to the benefit of
(a) your heirs, executors, and legal representatives, and (b) the Company and
any person or entity that succeeds to the interest of the Company by reason of a
merger, consolidation or reorganization involving the Company or a sale of all
or substantially all of the assets of the Company. The Company further agrees
that, in the event of a sale of assets as described in the preceding sentence,
it shall use its reasonable best efforts to cause such assignee or transferee to
expressly assume the liabilities, obligations and duties of the Company
hereunder. Any successor of the Company will be deemed substituted for the
Company under the terms of this letter agreement for all purposes.

Waiver. No delay or omission by you or Palm in exercising any right under this
letter agreement shall operate as a waiver of that or any other rights. A waiver
or consent given by you or Palm on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion. No waiver shall be binding unless in writing, designated as a
waiver, and signed by the party waiving the breach. Any waiver, modification or
amendment of any provision of this letter agreement shall be effective only if
in writing and signed by the parties hereto. No waiver by either party of any
breach of, or compliance with, any condition or provision of this letter
agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.

Modification. This letter agreement may not be amended or modified other than by
a written agreement designated as an amendment and executed by you and Palm,
following approval of the Board or its designee.

Headings. All captions and headings used in this letter agreement are for
convenient reference only and do not form a part of this agreement.

Savings Clause. In the event any provision of this letter agreement, or the
application thereof, shall for any reason and to any extent be held invalid,
illegal or unenforceable under any applicable law by an arbitrator or a court of
competent jurisdiction, the invalid, illegal or unenforceable provision shall
not be deemed a part of this letter agreement. The remainder of this letter
agreement shall remain valid and shall be interpreted so as best to reasonably
effect the intent of the parties hereto.

Complete Agreement. This letter agreement, together with the Employee Agreement,
the Severance Agreement, as amended hereinabove, the Management Agreement, as
amended hereinabove, the Indemnification Agreement between you and



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 8 of 9

 

the Company dated July 20, 2007, and the agreements that describe outstanding
equity awards made by the Company to you to date (together, the “Agreements”),
constitute the entire understanding and agreement between you and Palm with
respect to your employment relationship with the Company and any other subject
matter contained herein, and supersede and replace in their entirety any prior
and contemporaneous negotiations, discussions, understandings and agreements,
whether written or oral, with respect thereto, including the offer letter from
Palm to you dated June 1, 2007 and executed by you on June 2, 2007, which from
and after the Effective Date shall have no further force or effect. This will
also confirm that, in coming to this understanding, neither you nor Palm have
relied on or made any representation, warranty, inducement or promise that is
not in this letter. Any representations, promises or agreements not specifically
included in the Agreements shall not be binding or enforceable against either
you or Palm.

Withholding. Palm may withhold from any amounts payable to you under this letter
agreement such federal, state and local income, employment or other taxes that
may be required to be withheld pursuant to any applicable law or regulation.

Governing Law. Except to the extent the federal law of the United States
applies, this letter agreement and the rights and obligations of you and Palm
under this letter agreement shall be governed by and construed in accordance
with the laws of the State of California (without giving effect to any provision
that would result in the application of another jurisdiction’s laws). You hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any action or proceeding arising from or relating to
this offer letter and/or relating to any arbitration in which the parties are
participants.

Advice of Counsel. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this letter, and are knowingly and voluntarily entering into this
letter agreement.

Counterparts. This letter agreement may be executed in counterparts. Each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.



--------------------------------------------------------------------------------

Mr. Jon Rubinstein

June 10, 2009

Page 9 of 9

 

If the provisions of this letter accurately set forth our understanding, please
sign and date this letter in the space provided below and return it to me. A
duplicate original is enclosed for your records.

 

    Very truly yours,    

/s/    Gordon Campbell

    Gordon Campbell     Chair, Compensation Committee     Palm, Inc. Board of
Directors ACKNOWLEDGED AND AGREED:    

/s/    Jonathan J. Rubinstein

   

6/10/09

Jon Rubinstein     Date